Citation Nr: 0920018	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-17 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1957 to February 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in May 2009, the Veteran's 
representative requested a travel board hearing.  As such a 
hearing has not yet been conducted, the Veteran should be 
scheduled for a Travel Board hearing at the RO. 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO.  All 
correspondence and any hearing transcripts 
regarding this hearing should be 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




